Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 12 December 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my dear daughter
					Quincy december 12th 1817
				
				I have been haunted with the Deamon of omission, and a hundred Sprights in the garb of excuses, Such as Company, family avocations Noisy Boys &c &c This morning, being very Stormy, I determined to expel them all, and commence writing a Letter to you. I beleive I had promised to write to my Son. I know that he must be so enveloped in publick Buisness, that he can ill afford time to attend to domestic affairs—and as those of State, are out of my department, I Shall address this to you.please to inform me where you are Situated? and how you are accommodated? &c &c when your good Mother was living She kept me always informed of passing Events. Her Letters are a History of the period in which they were written.—be Sure those were times of danger and Strife. now all is Smooth water—tho I perceive a disposition in mr Speaker to trouble them.There is one part of your Letter which gives me much concern—and the more, because I do not See any possible way for releif If there is a Bankrupt Law in the State of N york, mr S had better declare himself So, and give up to his Fathers creditors, all that by his Fathers will, was given to him—I fear he is as deficient in judgment as his Father was, who by all accounts was indebted much more than it was in the power of any of his connections to releive him from, and vastly beyond any Sums which I had any Idea of—I never knew any thing of his affairs nor did Mrs Smith during her Life. enough was however was conjectured to make her Life a Scene of anxiety, patience Submission, and Resignation for I never heard a complaint, or murmur from her Lips. I know not but that I ought to rejoice that She was taken from Life at the period She was, for greatly indeed would her affliction been increased—at the events which have since taken place.—Labour with my hands, I have never declined, and altho I was reduced to earn my Bread, I could Submit to it, but to Beg—I am ashamedwe had a pleasent Thanksgiving Day a vacation took place upon Wednesday and lasted untill Monday—George John and Charles made three of the Nine Grandchildren present—we wished for their Parents to have compleated the festival—with nine Boys, and Girls we made a full chorus—you know what a vacation means—I have had miss Sampson to Repair Johns cloathing, and make him a new Jacket and pantaloons, his others being quite worn out at Elbows, & knees—our common Friend Harriet procured the materials—His Broad cloth Cloaths which are nearly as good as new, he has So out grown that he can scarcly get them on—and must go to Charles—I hope he will make them do untill Spring, but he has not an outside coat. the coat he wore at Sea, is not proper for him, either the fashion, or the Texture of the cloth it the is very dirty & wholy unfit for him. He pronounced it so, but I did not give into the belief untill I examind it myself—He wants only a spencer which as he is pretty hardy; may answer for him—neither his Father or you would have him drest, but as becomes his Standing and Station. I Shall have a Spencer made for him—He has not got his Boots which he is in great want of. but when he does get them, I think it very probable—he will have out grown them—as Charles has his, but he has two pr and he can wear his Russia great coat, tho short for him—and he has an other which he uses—as is well enough—I am sorry that John should have given cause of complaint. He is apt to think himself too independent, and loves to be his own Master—He must be accountable & Submit to the regulations of the Family—He is a fine Boy, but with such an active Spirit, that it requires a Rein—Charles is by himself, a quiet Solid Boy easily directed—not being well, I kept him a few days. he had a Soar Throat and bad cold—he was as grave and Steady—as an old man, reading his BookI hope mrs Fry has recoverd her Health, and mrs Hellen to whom please present my Love—we are in daily expectation of an addition to our Number of grandchildren. Mrs T B A. look daily to be confined, and in time, I find I may have a Great Grandchild—thus the world goes on—Louisa thanks you for your kind remembrance of her. her health is very poor. mrs Clark also presents her duty to her uncle and to you, and regreets that mr Clark had not the pleasure of Seeing you, before he went a broad—I forgot to inform you that we had a pr of Twins born in our Neighbourhood. mrs Beal got to Bed a week Since, one only was born alive—two Girls. there was 12 hours between them & the first died when the second was born dead—they were two very pretty Children—my Love to William & his wife—my Heart feels heavey when I think of them—I beleive I must write  a line or two to my SonHis and your affectionate / Mother
				
					Abigail Adams
				
				
			